Case 1:20-cv-00015-MJT-KFG Document 20 Filed 08/17/21 Page 1 of 2 PageID #: 111




                            IN THE UNITED STATES DISTRICT COURT

                             FOR THE EASTERN DISTRICT OF TEXAS

                                        BEAUMONT DIVISION

 KEITH M. COLE                                      §

 VS.                                                §     CIVIL ACTION NO. 1:20-CV-15

 BOBBY LUMPKIN, ET AL.                              §

                     MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                        JUDGE’S REPORT AND RECOMMENDATION

            Plaintiff Keith M. Cole, an inmate confined at the Stiles Unit of the Texas Department of

 Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this civil rights action

 pursuant to 42 U.S.C. § 1983 against Bobby Lumpkin, Bryan Collier, the Texas Department of

 Criminal Justice, and Mary Gilder.

            The Court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

 Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

 The magistrate judge has submitted a Report and Recommendation of United States Magistrate

 Judge. The magistrate judge recommends denying defendants’ motions to dismiss for insufficient

 service.

            The Court has received and considered the Report and Recommendation of United States

 Magistrate Judge filed pursuant to such order, along with the record and the pleadings. No

 objections to the Report and Recommendation of United States Magistrate Judge were filed by the

 parties.
Case 1:20-cv-00015-MJT-KFG Document 20 Filed 08/17/21 Page 2 of 2 PageID #: 112




                                              ORDER

        Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct,

 and the report of the magistrate judge (document no. 18) is ADOPTED. Defendants’ motions to

 dismiss (document nos. 11 and 14) are DENIED.

                                   SIGNED this 17th day of August, 2021.




                                                                  ____________________________
                                                                  Michael J. Truncale
                                                                  United States District Judge




                                                 2
